1
2
3
4
5
6
7
8                                         UNITED STATES DISTRICT COURT

9                                       EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL BENANTI,                                          )   Case No. 1:17-cv-01556-LJO-SAB (PC)
                                                               )
12                     Plaintiff,                              )
                                                               )   FINDINGS AND RECOMMENDATION
13            v.                                               )   RECOMMENDING PLAINTIFF’S MOTION
                                                                   TO AMEND BE DENIED, WITHOUT
14                                                             )   PREJUDICE
     MATEVOUSIAN,
                                                               )
15                     Defendants.                             )   [ECF No. 51]
                                                               )
16                                                             )
                                                               )
17                                                             )
18            Plaintiff Michael Benanti is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). This matter was
20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21            On April 15, 2019, Plaintiff filed a motion to amend the complaint. Defendants did not file an
22   opposition or statement of non-opposition, and the time to do so has expired.1 Local Rule 230(l).
23   ///
24   ///
25   ///
26
     1
       “A responding party who has no opposition to the granting of the motion shall serve and file a statement to that effect,
27   specifically designating the motion in question. Failure of the responding party to file an opposition or to file a statement
     of no opposition may be deemed a waiver of any opposition to the granting of the motion and may result in the imposition
28   of sanctions.” Local Rule 230(l).

                                                                   1
1                                                        II.

2                                                 DISCUSSION

3           Under Rule 15(a) of the Federal Rules of Civil Procedure, a party may amend the party=s

4    pleading once as a matter of course twenty-one days after serving, or if a response was filed, within

5    twenty-one days after service of the response. Fed. R. Civ. P. 15(a)(1). Otherwise, a party may

6    amend only by leave of the court or by written consent of the adverse party, and leave shall be freely

7    given when justice so requires. Fed. R. Civ. P. 15(a)(2).

8           Rule 15(a) is very liberal and leave to amend ‘shall be freely given when justice so requires.’”

9    AmerisourceBergen Corp. v. Dialysis West, Inc., 465 F.3d 946, 951 (9th Cir. 2006) (quoting Fed. R.

10   Civ. P. 15(a)). However, courts “need not grant leave to amend where the amendment: (1) prejudices

11   the opposing party; (2) is sought in bad faith; (3) produces an undue delay in the litigation; or (4) is

12   futile.” AmerisourceBergen Corp., 465 F.3d at 951. Relevant to the futility factor, a plaintiff may not

13   bring unrelated claims against unrelated parties in a single action. Fed. R. Civ. P. 18(a), 20(a)(2);

14   Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011); George v. Smith, 507 F.3d 605, 607 (7th Cir.

15   2007). The burden to demonstrate prejudice falls upon the party opposing the amendment. DCD

16   Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987). Absent prejudice, or a strong showing

17   of any of the remaining three factors, a presumption exists under Rule 15(a) in favor of granting leave

18   to amend. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). Further,

19   undue delay alone is insufficient to justify denial of a motion to amend. Bowles v. Reade, 198 F.3d

20   752, 758 (9th Cir. 1999).

21          Plaintiff seeks to amend the complaint to: (1) clarify the initial complaint; (2) add a new

22   incident directly related to the second offense by Altar who refused to re-fill the acid reflux

23   medication; and (3) “possibly add a third occasion presently occurring where I am being denied

24   medical care.” (Mot. at 1; ECF No. 51.) Local Rule 137(c) requires that all motions for leave to

25   amend be accompanied by the proposed amended complaint. Plaintiff’s motion does not include a

26   proposed amended complaint, and without a copy of the proposed amendment the Court cannot review

27   Plaintiff’s claims to determine whether to grant his motion. See Hicks v. Hamkar, Case No. 2:13-cv-

28   1687 DAD P, 2015 WL 1393229, at *6 (E.D. Cal. 2015); see also Waters v. Weyerhaeuser Lanier v.

                                                         2
1    Fresno Unified Sch. Dist., Case No. 1:09-cv-01779-AWI-BAM, 2013 WL 3892953, at *1 (E.D. Cal.

2    July 26, 2013) (“The Court has discretion to deny a motion to amend for the failure to attach a

3    proposed pleading as required by local rule.”) (citing Waters v. Weyerhaeuser Mortgage Co., 582 F.2d

4    503, 507 (9th Cir. 1978). Further, the Court does not find good cause to grant Plaintiff an extension

5    of time to exhaust any applicable administrative remedies with respect to any future amendment.2

6             Based on the foregoing, it is HEREBY RECOMMENDED that Plaintiff’s motion to amend the

7    complaint is denied, without prejudice.

8             This Findings and Recommendation will be submitted to the United States District Judge

9    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

10   after being served with this Findings and Recommendation, the parties may file written objections

11   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

12   Recommendation.” The parties are advised that failure to file objections within the specified time may

13   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

14   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15
16   IT IS SO ORDERED.

17   Dated:      May 15, 2019
18                                                              UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
     2
       An action must be dismissed unless the prisoner exhausted his available administrative remedies before he filed suit, even
26   if the prisoner fully exhausts while the suit is pending. McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002).
     However, if an amended complaint is filed, a prisoner satisfies the exhaustion requirement as long as he exhausted his
27   administrative remedies prior to its filing. See Rhodes v. Robinson, 621 F.3d 1002, 1006 (9th Cir. 2010) (amended
     complaint raised new claims which arose after the original complaint was filed); Cano v. Taylor, 739 F.3d 1214, 1220-21
28   (9th Cir. 2014) (amended complaint raised new claims which arise prior to the filing of the initial complaint).

                                                                  3
